The findings of fact in the decision of the court at Special Term are not without some evidence to support them. They sustain the conclusions of law so far as they relate to the draft issued to John H. Coyne in his lifetime by the Society for Savings in the City of Cleveland, Ohio, for $9,981.70, and that the defendant William L.S. Olmsted, as administrator of the estate of John H. Coyne, deceased, and the defendant Edward P. Coyne are liable to the plaintiff for the amount thereof with interest. The findings of fact relating to the payment by the executor of the last will and testament of William Bowen, deceased, to John H. Coyne of $1,000 do not sustain the conclusion of law that defendant William L.S. Olmsted, as the administrator of the estate of John H. Coyne, deceased, is liable to the plaintiff therefor.
It is found that the $1,000 was paid in full or in part payment for professional services alleged to have been rendered by John H. Coyne to William Bowen in his lifetime, or to his estate after his decease. It is not found that there was any fraud or bad faith in procuring such payment, or that the *Page 558 
estate of said Bowen was not at that time indebted to said Coyne for professional services in an amount equal to or greater than $1,000, and it is not shown that the plaintiff ever demanded of said defendant that he return said $1,000 to him.
The judgment as against the defendant William L.S. Olmsted, as administrator of the estate of John H. Coyne, deceased, should be reversed and a new trial granted, with costs to abide the event, unless the plaintiff stipulates within twenty days to reduce the judgment as against William L.S. Olmsted, as administrator as aforesaid, by the amount of $1,000, and interest thereon from October 10th, 1899, in which case the judgment as so reduced is affirmed, without costs in this court to either party.
The judgment as against the defendant Edward P. Coyne should be affirmed, with costs.
CULLEN, Ch. J., HAIGHT, WERNER, WILLARD BARTLETT, HISCOCK, CHASE and COLLIN, JJ., concur.
Judgment accordingly.